DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 9/16/2020.  Claims 12-21 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119.

Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted on 9/16/2020, 10/29/2020, and 04/02/2020 have been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 9/30/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 12-19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
5.	Subject Matter Eligibility Analysis of Claim 12 (see MPEP §2106.03):
Step 1).
Claim 12 is rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exemption (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 12 is directed to “outputting the generated data signals.”  This limitation akin to a mental process as the generating and outputting data signals is essentially the same as a human mind performing an observation or evaluation.  For example, a person driving through a construction site can observe the barriers of the lanes are determined with traffic cones or can observe traffic lines, signs, and/or construction workers, etc. (Step 2A, Prong 1).
The applicant does not recite additional elements that integrate the judicial exception into a practical application.  The applicant has recited a claim in which sensor values are used to assist a vehicle and has not presented an improvement to the instantly applicable technology (Step 2A, Prong 2).
The claim does not provide an inventive concept and the claim recites no additional elements.  Accordingly, the lack of additional elements do not integrate the abstract idea into a practical application because there are no meaningful limits imposed on practicing the abstract idea (see MPEP §2106.05(a)(I)) (Step 2B).
In conclusion, Claim 12 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C 101 as being patent ineligible.
6.	Any claim not specifically mentioned has been included based on its dependency.  The elements recited in the dependent Claim 18 would render the independent patent eligible.  Also, a tangible outcome such as controlling the vehicle would negate the 101 rejections.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 12-13, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon (US 10665109 B1).
10.	Regarding Claim 12, Simon teaches a method of assisting a motor vehicle driven in an at least semi-automated manner, for passing through a road construction site, the method comprising the following steps (Simon: [Column 1, Lines 50-59] "A boundary tracking module responds to the classified objects and a map data set including drivable lane boundaries to determine whether the construction lane markers are within the drivable lane boundaries [assist vehicle pass through construction site]. The boundary tracking module sets temporary lane boundaries if the construction lane markers are within the drivable lane boundaries. A communication system includes a data module to create a data set including the temporary lane boundaries and a transmission module transmitting the data set to an autonomous vehicle [at least semi-automated vehicle]."):
Receiving surrounding-area signals that represent a surrounding area of the motor vehicle, the surrounding area of the motor vehicle including at least part of a road construction site (Simon: [Column 1, Lines 25-27] and [Column 2, Lines 32-37] "The device implements a method in which it receives sensor data [surrounding area signals] of road users and the road construction zone [road construction site].” Also, "The infrastructure device 104 includes one or more sensors for sensing the road vicinity around construction equipment 108 [surrounding area of road construction site]. These sensors may include one or more of cameras, radar, and LIDAR to detect objects, including road users [surrounding area of motor vehicle] and potential road users, in the vicinity of the infrastructure device 104.");
Receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be assisted from outside of the motor vehicle while passing through the road construction site; and checking whether the at least one safety condition is satisfied (Simon: [Column 4, Lines 26-36] "The first token 209 is sent to the infrastructure device 104 [receive safety condition signal] for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104 [assist from outside the vehicle]. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104 [safety condition satisfied]. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [confirm safety condition is satisfied].");
Generating data signals, which represent data suitable for assisted traversal of the road construction site by the motor vehicle, based on the surrounding-area signals, and based on a result of whether the at least one safety condition is satisfied; and outputting the generated data signals (Simon: [Column 2, Lines 44-50] and [Column 4, Lines 40-44] "This determination by device 104 may be aided by the detected path of road users such as vehicle 112 and motorcycle 114 and by map data containing road segments and drivable boundaries for the road in this system 100. The new drivable lanes restriction 102 [data suitable for assisted traversal of road construction] is included in a data package transmitted to autonomous vehicle 128 [generating and outputting signals] and may also be sent to the remote base 120."  Also, "Over this secure communication 218, the information [generated signals] of road users detected by infrastructure device 104 is transmitted from the infrastructure device 104 [output] to the autonomous vehicle 128 for use by the autonomous vehicle's self-driving computer system.").
11.	Regarding Claim 13, Simon remains as applied above in Claim 12, and further, teaches the data include a driving requirement that the motor vehicle is supposed to follow (Simon: [Column 2, Lines 50-53] "The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 [data driving requirement] in path planning to navigate [vehicle is supposed to follow] itself through the construction zone and around equipment 108.").
12.	Regarding Claim 16, Simon remains as applied above in Claim 12, and further, teaches construction site condition signals are received, which represent at least one changed construction site condition, and the data signals are generated based on the at least one changed construction site condition (Simon: [Column 6, Lines 38-45] "If the construction markers are within the driving lanes, then step 524 calculates adjusted driving lane boundaries (or temporary lane boundaries) based upon the position coordinates of the construction markers. The adjusted driving lane boundaries [changed construction site condition] may be transmitted with other data [data signals generated based on condition] to an autonomous vehicle receiving communications from the temporary infrastructure device 104.").
13.	Regarding Claim 17, Simon remains as applied above in Claim 16, and further, teaches the at least one changed construction site condition is, in each instance, an element selected from the following group of construction site conditions: (i) changed weather; (ii) changed construction site position; (iii) changed date; (iv) changed clock time; (v) changed lighting conditions; (vi) changed visibility conditions; (vii) changed traffic conditions; (viii) changed road conditions; (ix) changed number Simon: [Column 3, Lines 45-51], [Column 6, Lines 38-45], and [Column 6, Lines 52-57] "When the construction project is finished, an operator may initiate a sequence on the infrastructure device 104 that sends an update to remote base 120, informing the remote base 120 that the device 104 will no longer be at the current road construction location [changed construction site position]. This message may also be used as an indication that the road construction is complete at the present site."  Also, "If the construction markers are within the driving lanes, then step 524 calculates adjusted driving lane boundaries (or temporary lane boundaries) based upon the position coordinates of the construction markers. The adjusted driving lane boundaries [changed construction site condition (traffic routing)] may be transmitted with other data [data signals generated based on condition] to an autonomous vehicle receiving communications from the temporary infrastructure device 104."  Also, "If so, the temporary infrastructure device 104 may monitor the positions of the standardized signs or movements of the hand-held traffic wands [changes traffic conditions], determine the construction workers' intended commands (526), and incorporate the commands in the data package sent to the autonomous vehicle.").
14.	Regarding Claim 20, Simon teaches a device configured to assist a motor vehicle driven in an at least semi-automated manner, for passing through a road construction site, the device configured to (Simon: [Column 1, Lines 50-59] "A boundary tracking module responds to the classified objects and a map data set including drivable lane boundaries to determine whether the construction lane markers are within the drivable lane boundaries [assist vehicle pass through construction site]. The boundary tracking module sets temporary lane boundaries if the construction lane markers are within the drivable lane boundaries. A communication system includes a data module to create a data set including the temporary lane boundaries and a transmission module transmitting the data set to an autonomous vehicle [at least semi-automated vehicle]."):
Receive surrounding-area signals that represent a surrounding area of the motor vehicle, the surrounding area of the motor vehicle including at least part of a road construction site (Simon: [Column 1, Lines 25-27] and [Column 2, Lines 32-37] "The device implements a method in which it receives sensor data [surrounding area signals] of road users and the road construction zone [road construction site]."  Also, "The infrastructure device 104 includes one or more sensors for sensing the road vicinity around construction equipment 108 [surrounding area of road construction site]. These sensors may include one or more of cameras, radar, and LIDAR to detect objects, including road users [surrounding area of motor vehicle] and potential road users, in the vicinity of the infrastructure device 104.");
Receive safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be assisted from outside of the motor vehicle while passing through the road construction site; and check whether the at least one safety condition is satisfied (Simon: [Column 4, Lines 26-36] "The first token 209 is sent to the infrastructure device 104 [receive safety condition signal] for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104 [assist from outside the vehicle]. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104 [safety condition satisfied]. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [confirm safety condition is satisfied].");
Generate data signals, which represent data suitable for assisted traversal of the road construction site by the motor vehicle, based on the surrounding-area signals, and based on a result of Simon: [Column 2, Lines 44-50] and [Column 4, Lines 40-44] "This determination by device 104 may be aided by the detected path of road users such as vehicle 112 and motorcycle 114 and by map data containing road segments and drivable boundaries for the road in this system 100. The new drivable lanes restriction 102 [data suitable for assisted traversal of road construction] is included in a data package transmitted to autonomous vehicle 128 [generating and outputting signals] and may also be sent to the remote base 120."  Also, "Over this secure communication 218, the information [generated signals] of road users detected by infrastructure device 104 is transmitted from the infrastructure device 104 [output] to the autonomous vehicle 128 for use by the autonomous vehicle's self-driving computer system.").

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 10665109 B1), in view of Okumura (US 20160139594 A1).
19.	Regarding Claim 14, Simon remains as applied above in Claim 13.  
Simon fails to explicitly teach the driving requirement includes remote control commands for remotely controlling a lateral and/or longitudinal guidance of the motor vehicle.
However, in the same field of endeavor, Okumura teaches the driving requirement includes remote control commands for remotely controlling a lateral and/or longitudinal guidance of the motor vehicle (Okumura: [0030] “While the remote operator has control of the vehicle 200, the remote operator can directly operate [remote control commands] the vehicle systems 116 [controlling lateral and longitudinal guidance]  in real time, having a real-time awareness of the driving environment using the information captured by the sensors 130, as though operating the vehicle 200 from the driver's seat... Other example vehicle systems 116 can include a propulsion system 120; a steering system 122; a stability control system 124; a navigation system 126; an energy system 128; and any other systems that can control various vehicle functions (such as the vehicle climate or entertainment functions, etc.).   ”)
Simon and Okumura are considered to be analogous to the claim invention because they are in the same field of roadside infrastructure for autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Okumura to determine remote control commands 
20.	Regarding Claim 15, Simon and Okumura remains as applied above in Claim 14, and further, teaches the method as recited in claim 14, wherein the at least one safety condition is, in each instance, an element selected from the following groups of safety conditions: (i) presence of a predetermined safety integrity level or automotive safety integrity level of at least the motor vehicle and an infrastructure, including a 101117054.1 5communication path and/or communications components, for remotely controlling the motor vehicle; (ii) presence of a maximum latency time of a communication between the motor vehicle and a remote control device for remotely controlling the motor vehicle based on the remote control signals; (iii) presence of a predetermined computer protection level of a device for executing the steps of the method; (iv) presence of predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (v) presence of redundancy and/or diversity in predetermined components and/or algorithms and/or communication options, which are used for executing the steps of the method; (vi) presence of predetermined availability information, which indicates an availability of predetermined components and/or algorithms and/or communication options; (vii) presence of predetermined quality criteria of the predetermined components and/or algorithms and/or communication options; (viii) presence of a plan, which includes measures for reducing faults and/or measures in response to failures of predetermined components and/or algorithms and/or communication options and/or measures for incorrect analyses and/or measures in response to incorrect interpretations; (ix) presence of one or more fallback scenarios; (x) presence of a predetermined function; (xi) presence of a predetermined traffic situation; (xii) presence of predetermined weather, (xiii) maximum possible time for a specific performance or execution of one or more steps of the method; (xiv) presence of a test result, that elements or functions, which are used for executing the method, are presently functioning correctly (Simon: [Column 4, Lines 33-36] "Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [predetermined protection level].").
21.	Claims 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (US 10665109 B1), in view of Graefe (US 20190132709 A1).
22.	Regarding Claim 18, Simon remains as applied above in Claim 17, and further, Simon teaches the method is carried out using a mobile construction site infrastructure, the mobile construction site infrastructure including the following: (i) a device configured to execute all of the steps of the method (Simon: [Column 1, Lines 23-25] "In an example, an infrastructure device is mounted on construction equipment [mobile construction site infrastructure] located at a road construction zone with an input view of a predefined area of a road.");
(ii) A surround sensor system, which includes one or more spatially distributed surround sensors and is configured to monitor a surrounding area of the motor vehicle that includes at least part of the road construction site, in order to transmit to the device surrounding-area signals, which correspond to the monitored surrounding area and represent the monitored surrounding area (Simon: [Column 1, Lines 25-27], [Column 2, Lines 32-37], and [Column 5, Lines 34-36] "The device implements a method in which it receives sensor data [surrounding area signals] of road users and the road construction zone [road construction site].”  Also, "The infrastructure device 104 includes one or more sensors for sensing the road vicinity around construction equipment 108 [surrounding area of road construction site]. These sensors may include one or more of cameras, radar, and LIDAR to detect objects, including road users [surrounding area of motor vehicle] and potential road users, in the vicinity of the infrastructure device 104."  Also, "Multiple cameras 322 and 323 may be included and spaced apart [spatially distributed surround sensors] from one another for better camera coverage of the traffic area of interest.");
Simon: [Column 2, Lines 63-67; Column 3, Lines 1-4] and [Column 4, Lines 7-12] "The infrastructure device 104, autonomous vehicle 128, and remote base 120 send messages to each other through communication links [wireless communication signal]...Infrastructure device 104 may also communicate through link 124 with autonomous vehicle 128 to send information about detected road users 110, 112, 114, 118, and 126 to the autonomous vehicle 128."  Also, "This message 205 [communication message] may include the location coordinates of temporary infrastructure device 104, as well as boundary information [data signals outputted by device] around the coordinates of temporary infrastructure device 104 for determining when a vehicle is within range of temporary infrastructure device 104.");
Simon fails to teach wherein the method further comprising an adaptation of the construction site infrastructure in response to at least one changed construction site condition.
However, in the same field of endeavor, Graefe teaches wherein the method further comprising an adaptation of the construction site infrastructure in response to at least one changed construction site condition (Graefe: [0058] "Example of commands to sensors 262 and actuators 322 [construction site infrastructure] may include, but are not limited to, calibration commands, commands to collect certain sensor/actuator data that are collected asynchronously or on demand (as opposed to being collected continuously or on a periodic basis), and/or commands [adaption] to change a position [changed construction site condition] or orientation [changed construction site condition] of a particular sensor 262 and/or actuator 322.").
Simon and Graefe are considered to be analogous to the claim invention because they are in the same field of roadside infrastructure for autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Graefe to adapt to changing road conditions because it provides the benefit of assisting the autonomous vehicle during several changing conditions that may occur and for the safety of construction workers and the surrounding vehicles. 
23.	Regarding Claim 19, Simon and Graefe remains as applied above in Claim 18, and further, Graefe teaches the adaptation includes at least one step selected from the following group of change steps: (i) changing an orientation of a surround sensor, (ii) changing a position of a surround sensor, (iii) changing a signal strength of the communication signal, (iv) adapting an algorithm for generating the data signals (Graefe: [0058] and [0082] "Example of commands to sensors 262 and actuators 322 may include, but are not limited to, calibration commands, commands to collect certain sensor/actuator data that are collected asynchronously or on demand (as opposed to being collected continuously or on a periodic basis), and/or commands [adaption] to change a position [change position of sensor] or orientation [change orientation of sensor] of a particular sensor 262 and/or actuator 322."  Also, "In one example network configuration adjustment may include a coverage and capacity optimization (CCO) function may decide to change the signal strength [of communication signal] of the cell or that of an interfering nearby cell by modifying antenna tilt or power settings in order to improve radio link quality.").
24.	Regarding Claim 21, Simon teaches…assisting a motor vehicle driven in an at least semi-automated manner, for passing through a road construction site…causing the computer to perform the following steps (Simon: [Column 1, Lines 50-59] "A boundary tracking module responds to the classified objects and a map data set including drivable lane boundaries to determine whether the construction lane markers are within the drivable lane boundaries [assist vehicle pass through construction site]. The boundary tracking module sets temporary lane boundaries if the construction lane markers are within the drivable lane boundaries. A communication system includes a data module to create a data set including the temporary lane boundaries and a transmission module transmitting the data set to an autonomous vehicle [at least semi-automated vehicle]."):
Receiving surrounding-area signals that represent a surrounding area of the motor vehicle, the surrounding area of the motor vehicle including at least part of a road construction site (Simon: [Column 1, Lines 25-27] and [Column 2, Lines 32-37] "The device implements a method in which it receives sensor data [surrounding area signals] of road users and the road construction zone [road construction site]." Also, "The infrastructure device 104 includes one or more sensors for sensing the road vicinity around construction equipment 108 [surrounding area of road construction site]. These sensors may include one or more of cameras, radar, and LIDAR to detect objects, including road users [surrounding area of motor vehicle] and potential road users, in the vicinity of the infrastructure device 104.");
Receiving safety condition signals, which represent at least one safety condition that must be satisfied, so that the motor vehicle may be assisted from outside of the motor vehicle while passing through the road construction site; and checking whether the at least one safety condition is satisfied (Simon: [Column 4, Lines 26-36] "The first token 209 is sent to the infrastructure device 104 [receive safety condition signal] for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104 [assist from outside the vehicle]. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104 [safety condition satisfied]. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials [confirm safety condition is satisfied].");
Generating data signals, which represent data suitable for assisted traversal of the road construction site by the motor vehicle, based on the surrounding-area signals, and based on a result of Simon: [Column 2, Lines 44-50] and [Column 4, Lines 40-44] "This determination by device 104 may be aided by the detected path of road users such as vehicle 112 and motorcycle 114 and by map data containing road segments and drivable boundaries for the road in this system 100. The new drivable lanes restriction 102 [data suitable for assisted traversal of road construction] is included in a data package transmitted to autonomous vehicle 128 [generating and outputting signals] and may also be sent to the remote base 120."  Also, "Over this secure communication 218, the information [generated signals] of road users detected by infrastructure device 104 is transmitted from the infrastructure device 104 [output] to the autonomous vehicle 128 for use by the autonomous vehicle's self-driving computer system.").
Simon fails to explicitly teach a non-transitory machine-readable storage medium on which is stored a computer program assisting a motor vehicle driven in an at least semi-automated manner, for passing through a road construction site, the computer program, when executed by a computer.
However, in the same field of endeavor, Graefe teaches a non-transitory machine-readable storage medium on which is stored a computer program assisting a motor vehicle driven in an at least semi-automated manner, for passing through a road construction site, the computer program, when executed by a computer (Graefe: [0068] and [0137] "Some embodiments may improve the generation of an individualized map for an CA/AD vehicle 64 [at least semi-automated vehicle] by augmenting the local sensor data with broadcast data from a collaborative infrastructure. In the collaborative infrastructure, for example, the environmental model may also be based on a high resolution map but the collaborative infrastructure may use fixed sensors along the road."  Also, "In an example, the instructions 882 provided via the memory circuitry 804 and/or the storage circuitry 808 are embodied as a non-transitory, machine-readable medium 860 including code to direct the processor circuitry 802 to perform electronic operations in the platform 800.").
Simon and Graefe are considered to be analogous to the claim invention because they are in the same field of roadside infrastructure for autonomous vehicles.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Simon to incorporate the teachings of Graefe to store a program for assisting a vehicle because it provides the benefit of the method to be programmed on the device for the safety of construction workers and the surrounding vehicles. 

Prior Art
25.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Keller (US 20210261125 A1) is directed to guiding an autonomous vehicle by detecting a dynamic object based on infrastructure data and detecting the environment.
Roth (US 20120001771 A1) is directed to providing driver assist information that automatically generates the driver assist information based on the operating status.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663